Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 16-CR-20897-SEITZ



   UNITED STATES OF AMERICA

   vs

   PRINCESS CRUISE LINES, LTD.

   ____________________________________/




        STATUS REPORT BY PRINCESS CRUISE LINES, LTD. TO BE CONSIDERED
                 DURING STATUS CONFERENCE ON JULY 19, 2019




    Markus/Moss PLLC                                 DECHERT LLP
    40 N.W. Third Street                             1095 Avenue of the Americas
    Penthouse One                                    New York, NY 10036
    Miami, FL 33128

                           Attorneys for Defendant Princess Cruise Lines, Ltd.
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 2 of 10



            Defendant, Princess Cruise Lines, Ltd. (“Princess”), the wholly owned subsidiary of

   Carnival Corporation & plc (“Carnival”) (collectively referred to herein as the “Company”),

   respectfully submits this status report in advance of the status conference scheduled for July 19,

   2019. In addition to the narrative provided in this report, attached as Exhibit A is the Company’s

   quarterly tracking chart summarizing the status of corrective and preventive actions taken in

   response to final audit findings by the Third Party Auditor (the “TPA”) and various other incidents.

            The first portion of this status report provides an update on the Company’s progress to

   implement its obligations in the agreement resolving Princess’s probation violations, which the

   Court accepted on June 6, 2019 (the “Agreement”). See DE 134; DE 143. (A copy of the

   Agreement is attached to this report as Exhibit B.) The second portion of this report addresses

   certain significant topics discussed in the Second Annual Report of the Court Appointed Monitor

   (the “CAM”), which the CAM submitted on July 3, 2019. 1

       I.   Overview of the Current Case and Update on the Probation Violation Agreement

            On June 3, 2019, Mr. Arnold Donald, the President and CEO of Carnival, appeared in this

   Court and pled guilty on behalf of the Company to six violations of the terms and conditions of

   probation. See DE 137 (Paperless Minute Entry); see also DE 134 at 10-11 (listing the specific

   violations).    He was accompanied by the other members of the three-member Executive

   Committee of the Company’s Board of Directors: Chairman Micky Arison and Stuart Subotnick.




   1
            On July 3, 2019, the TPA provided the Company with its Year Two Annual Report. The
            Environmental Compliance Plan (“ECP”) provides that the Company has 60 days to respond to the
            TPA’s annual report. ECP § VIII.E.3 [DE 2-2]. However, the Company intends to submit a
            preliminary response to the TPA’s Year Two Annual Report on July 15 so that it may be considered
            before the July 19 status conference. The Company may take the opportunity afforded by the ECP
            to consider the report more carefully and respond to the issues raised by the TPA.


                                                       1
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 3 of 10



   Other members of the Board of Directors also attended, along with over a dozen Company

   executives from around the world.

          The Court approved the Agreement between the Company and the United States resolving

   the six violations of the terms and conditions of probation, and accepted the Company’s plea. See

   DE 143. The Agreement imposed certain obligations on the Company and a number of deadlines

   related to those commitments. Additionally, the Agreement required the Company to provide the

   Court, CAM, TPA, and Interested Parties with monthly interim reports on the status of the

   Company’s progress toward overhauling its existing corporate compliance structure. These

   reports will culminate in a proposed action plan for the restructuring that the Company will submit

   on August 14, 2019.

          The Company has undertaken significant efforts to comply with all of the Agreement’s

   deadlines to date. The following are the most significant:

          •   On June 1, 2019, the Company provided the Court, CAM, TPA, and Interested Parties

              with a report from its outside compliance consultant, Mr. Peter Anderson, who is an

              accomplished compliance professional and former prosecutor in the Department of

              Justice’s Environment and Natural Resources Division.              See Summary and

              Recommendations from Compliance Program Assessment (May 31, 2019); DE 134 at

              3. That report included Mr. Anderson’s initial recommendations for restructuring the

              Company’s compliance function. The Company has since selected Mr. Anderson to

              serve as its new Chief Ethics & Compliance Officer. While Mr. Anderson will

              officially start on August 12, 2019, he has been developing a draft charter and strategic

              plan, which will be provided to the Court on August 14, 2019.




                                                    2
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 4 of 10



             •   On July 1, 2019, after receiving input from the CAM, the United States, and ultimate

                 approval from the Court, the Company began distributing to all employees a statement

                 by Messrs. Donald, Arison, and Subotnick accepting responsibility for the probation

                 violations. The Company’s entire Leadership Team, which includes the Group CEOs,

                 Group Presidents, Chief Financial Officer and Chief Maritime Officer, joined in this

                 statement.

             •   That same day, the Company provided the Court, CAM, TPA, and Interested Parties

                 with another interim report by Mr. Anderson describing the Company’s steps to

                 improve HESS compliance. The report included an overview of the work done by the

                 Company’s “tiger teams” to evaluate and develop solutions to improve the Company’s

                 waste management systems and procedures. The teams’ work is in progress.

             The Company has continued to devote considerable funds and personnel to ensure that it

   meets the deadlines and requirements of the Agreement and progresses toward its goals of

   continuous improvement and sustained environmental compliance. 2

       II.   Update on Key Issues Discussed in the CAM’s Second Annual Report

             On July 3, 2019, the CAM submitted his Second Annual Report, which was a

   comprehensive, 112-page report that addressed numerous topics, considerations, incidents, and

   recommendations.        The CAM’s review of the Company’s operations, and the themes and

   observations identified in his report, will serve as a launching point for further discussion and

   change within the Company. The Company recognizes the challenges and failures identified by




   2
             The Company will be prepared further to discuss its progress at the July 19, 2019 status conference
             or in a separate filing should the Court, CAM, TPA, or Interested Parties have questions or request
             additional information.


                                                         3
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 5 of 10



   the CAM, and intends to do the work required to understand the root cause or causes of the failures,

   and to develop strategies to improve its performance going forward based on that information.

           While the CAM and TPA have identified compliance failures and areas for improvement,

   the CAM’s Second Annual Report also acknowledges that the Company has undertaken more than

   fifty initiatives that help to address, both directly and indirectly, many of the CAM’s and TPA’s

   observations and noted violations. See, e.g., CAM Report at 42-43 (noting that “the CAM Team

   has identified over fifty different initiatives, including policies, programs, surveys, IT projects,

   studies, trainings, and other efforts”); CAM Report at Appendix A.

           The Company will continue to undertake initiatives like these that go beyond the

   enumerated ECP requirements. Some of these initiatives include training programs relevant to

   incidents and observations noted by the CAM and TPA and Environmental Commitment

   Conferences that foster the sharing of best practices. The Company will also disseminate best

   practices and cultural improvements through its new Fleet Environmental Officer Program and its

   existing environmental compliance and stewardship program, Operations Oceans Alive. See, e.g.,

   CAM Report at 31-43. Other initiatives involve technological improvements related to incident

   and near miss reporting, case management systems, voyage planning designed to eliminate

   improper discharges, and additional areas.

           While the CAM made numerous observations in his comprehensive report, he highlighted

   four particularly significant observations that the Company would like to address in further detail

   here.

              a. Commitment of Senior Leadership

           The CAM has identified failures of senior leadership at the Company to recognize the

   severity of the Company’s environmental issues and to adequately support its employees. See,



                                                    4
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 6 of 10



   e.g., CAM Report at 1; id. at 11-12 (noting that “leadership and culture issues . . . remain the

   Company’s most significant barriers to creating a sustainable compliance culture”). The Court has

   emphasized that the Company must focus at its highest levels on embracing compliance and

   supporting the ships and their crews. See CAM Report at 1-2.

          The Company’s senior leadership has heard the Court’s concerns, sincerely accepted

   responsibility, and will strive to demonstrate that focus and commitment to the Court, CAM, TPA,

   and Interested Parties, particularly in the coming year. As Mr. Donald told the Court, “[w]e’ve

   heard your call to action.” June 3, 2019 Conference Tr. at 94:6.

          Since the June 3, 2019 conference, the Company’s senior leadership has taken an active

   role in participating in discussions related to environmental compliance, developing relevant

   programs and initiatives, and providing the resources needed for employees to conduct operations

   compliantly and effectively. In particular, Mr. Arnold Donald spoke with the CAM about the

   topics addressed in his Second Annual Report. During that conversation, Mr. Donald invited the

   CAM to meet with the members of the Board of Directors and senior leadership during meetings

   held on July 11, 2019.

              b. Strategic Planning and Resources for Operations and Compliance

          The CAM observed that, while the Company’s strategic planning processes are strong and

   centralized, the process is neither integrated with, nor effectively supportive of, environmental

   compliance. See CAM Report at 63, 75-85.

          The Company appreciates this observation and has begun to address the CAM’s concern

   as follows: In early July, the Corporate Compliance Manager and Chief Maritime Officer

   reviewed the Brands’ plans for major HESS operational expenditures. They will continue to

   review additional operational expenditures. The Company will develop a template to address



                                                   5
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 7 of 10



   HESS operational expenditures and will distribute that template this fall for the Brands to

   incorporate in their plans. The next planning cycle will include specific HESS and compliance

   requirements for each Operating Line to address in the planning process.

              c. Compliance Challenges Related to the Diversification of Shipboard Crew

          The CAM’s report highlights the unique opportunities that the Company has to leverage

   its strong relationship with its Global Talent Partners. (These organizations are sometimes referred

   to in the industry as “manning agencies,” which the Company and other industry participants use

   to recruit, source, vet, and train crew members.) This chiefly includes the opportunity to develop

   a more diverse corps of shipboard officers who would help to promote and enhance environmental

   compliance. See CAM Report at 54-63. As the CAM notes, the Company’s challenges related to

   sourcing, training, diversity, and retention of employees and officers are not unique to the

   Company. Id. at 57-58. They are prevalent in the cruise industry as a whole. Id. The CAM

   observes that while the Company’s shipboard personnel—like that of others in the industry—are

   ethnically diverse, they are highly stratified based on ethnicity, race, and gender, with certain

   ethnic groups working in specific roles. Id.

          While this situation may not be unique to the Company, the CAM believes, and the

   Company agrees, that it should strive to increase the diversity of its shipboard workforce across

   certain positions. See CAM Report at 61 (noting that, “[i]n interviews with the CAM Team, senior

   Company executives have expressed support for developing a program to widen the range of

   countries and nationalities from which to recruit and develop future officers, observing that the

   talent opportunity is huge and that the Company could have the benefit of being the first mover.”).

   Mr. Arnold Donald is a major proponent of increased diversity and has conveyed at the Company’s

   highest levels that diversity of thought, background, and cultural experiences among the ranks is



                                                    6
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 8 of 10



   a business imperative. Increased diversity can help a crew organize for a common objective, dispel

   inertia, promote innovation, and ensure that best practices are developed and followed including

   as related to environmental compliance and stewardship.

          Mr. Donald and the Company plan to continue to engage with the CAM to seize on this

   opportunity discussed in the CAM’s Second Annual Report and to set an example for the industry.

              d. Analysis of Environmental Trends

          The CAM has noted that the Company needs to improve the uniformity with which it tracks

   and analyzes environmental incidents across its various Operating Lines. CAM Report at 82. To

   this end, the Company is in the process of installing a single software application, called SeaEvent,

   that all Operating Lines will use to record, report, and track environmental incidents. Id.at 82-83.

   As of July 1, 2019, SeaEvent has been installed in over 40% of the fleet.

          Despite the obstacles posed by different incident tracking platforms, the Company collects

   data from across its corporate fleet about environmental events. These events include, for example,

   violations of environmental regulations and of Company environmental procedures, as well as

   events that signal potential risks, such as leaks into a ship’s bilge and malfunctioning pollution

   prevention equipment.

          The Company identified a 250% increase in reported incidents over the previous year,

   which the Company believes is largely the result of its increased commitment to transparency

   empowering its employees to report more incidents. More than half of these incidents were near

   misses or violations of the Company’s internal procedures, not violations of environmental

   regulations.




                                                    7
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 9 of 10



          In either event, any incident is one too many, and the Company is working to further reduce

   the number and severity of incidents. Below is a list of some of the actions that the Company

   plans to take—or is already taking—in response to the analysis that it has conducted:

          •   The Company will better integrate its relatively new Advanced Air Quality Systems

              into ships’ integrated operations and alarm systems, so as to decrease the number of

              incidents where the Company burns non-compliant fuel in an emission-controlled area

              below the 0.03% of the approximately 225,000 hours of Advanced Air Quality System

              running time achieved in year two of the ECP.

          •   The Company will improve its watch standing procedures and communications

              between watch standing crew members so as to decrease the number and volume of

              noncompliant sewage discharges below the 0.01% of the total volume of sewage

              discharges achieved fleet-wide in year two of the ECP.

          •   The Company has implemented a defined list of allowed chemicals for use on external

              ship surfaces to reduce the risk of non-compliant chemical discharges, and it will work

              to more effectively communicate chemical use restrictions in port.

          •   The Company will continue to replace ozone depleting substances with non-ozone

              depleting substances to reduce the environmental impact of refrigerant airborne

              emissions.

   III.   Conclusion

          The Company’s experience during the second year of the ECP was difficult but productive.

   The Company looks forward in the coming years to growing its relationship with the CAM, the

   TPA, and the Interested Parties in a spirit of mutual collaboration, not only to attain a state of




                                                   8
Case 1:16-cr-20897-PAS Document 148 Entered on FLSD Docket 07/12/2019 Page 10 of 10



   environmental compliance, but also to foster a culture of commitment to excellence and

   sustainability that survives well past the term of the ECP.

          Dated: July 12, 2019
          Miami, Florida
                                                         Respectfully submitted,

                                                         MARKUS/MOSS PLLC
                                                         40 N.W. Third Street
                                                         Penthouse One
                                                         Miami, Florida 33128
                                                         Tel: (305) 379-6667
                                                         markuslaw.com

                                                         By:     /s/ David Oscar Markus
                                                                 DAVID OSCAR MARKUS
                                                                 Florida Bar Number 119318
                                                                 dmarkus@markuslaw.com

                                                                 and

                                                         DECHERT LLP
                                                         1095 Avenue of the Americas
                                                         New York, New York 10036
                                                         (212) 698-3500

                                                         By:   /s/ David N. Kelley
                                                         David N. Kelley (pro hac vice)
                                                         Benjamin E. Rosenberg (pro hac vice)
                                                         Conrad A. Johnson IV (pro hac vice)
                                                         Brendan Herrmann (pro hac vice)


                                                         Attorneys for Princess Cruise Lines




                                                    9
